 

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

FILED

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEKAS
AMARILLO DIVISION MAR - 6 2020

 

 

 

UNITED STATES OF AMERICA CLERK, U.S. DISTRICT COURT

By
Deputy

 

Plaintiff,
Vv. 2:19-CR-193-Z-BR-1

LEONARDO MENDIVIL

COR WOR OR CO? TOP CO? 60? (OR KM

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On February 20, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Leonardo Mendivil filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Leonardo Mendivil was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Leonardo Mendivil; and ADJUDGES Defendant
Leonardo Mendivil guilty of Count One in violation of 21 U.S.C. § 846. Sentence will be imposed

in accordance with the Court’s sentencing scheduling order.

SO ORDERED, March 6, 2020.

 

v

MAYTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE

 
